Oo Oo YN DA WD BR WwW BH we

we NY NY NY YB PN Re me we Be YD YL

 

Cpse 2:18-cr-0O0058-RMP ECF No. 152 filed 08/24/20 PagelD.732 Page 1 of 13

BEVAN J. MAXEY

MAXEY LAW OFFICES, PLLC
Attorneys for Defendant

1835 W. Broadway

Spokane, WA 99201

(509) 326-0338 telephone

(509) 325-4490 facsimile

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

AT SPOKANE
UNITED STATES OF AMERICA, )
)
Plaintiff, ) NO. 18-CR-0058-RMP
)
- VS - ) COVER SHEET — CHARACTER LETTERS
) SUBMITTED ON BEHALF OF
DENNIS M. HOGAN, ) DEFENDANT
)
Defendant. ) 08/26/2020 at 9:30 a.m.
) Judge Rosanna Malouf Peterson

 

Respectfully submitted this 24" day of August, 2020.

MAXEY LAW OFFICE PLLC

/S/ Bevan J. Maxey

 

BEVAN J. MAXEY, #13827
Attorney for Defendant, Dennis Hogan

COVER SHEET — CHARACTER LETTERS
SUBMITTED ON BEHALF OF DEFENDANT - 1 Maxey “ey Offices, PLLC
. Broadway Ave.
Spokane, Washington 99201
(509) 326-0338

 
ao NIN DN UH BR WwW PP

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cr-00058-RMP ECF No. 152 filed 08/24/20 PagelD.733 Page 2 of 13

CERTIFICATE OF SERVICE

I hereby certify that on August 24, 2020 I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF System which will send notification of such filing to the following,
and/or I hereby certify that I have mailed by United States Postal Service the documents to the
following non-CM/ECF participant(s):

David M. Herzog

Assistant United States Attorney
920 W. Riverside, # 300
Spokane, WA 99201

/s/ Holly Eagle

Maxey Law Offices, PLLC
West 1835 Broadway
Spokane, WA 99201
(509)326-0338

COVER SHEET —- CHARACTER LETTERS
ices, PLLC
SUBMITTED ON BEHALF OF DEFENDANT - 2 merred Pr ata hie Ban
Spokane, Washington 99201
(509) 326-0338

 
Case 2:18-cr-O0058-RMP ECF No. 152 filed 08/24/20 PagelD.734 Page 3 of 13

 
Case 2:18-cr-O0058-RMP ECF No. 152 filed 08/24/20 PagelD.735 Page 4 of 13

 

 

 

 
Case 2:18-cr-O0058-RMP ECF No. 152 filed 08/24/20 PagelD.736 Page 5 of 13

 
Case 2:18-cr-00058-RMP ECF No. 152 filed 08/24/20 PagelD.737 Page 6 of 13

Randi Bain

 

May 15, 2020

Dear Honorable Judge,

My name is Randi Bain, | am a wife and mother. | have a bachelor’s degree in business
administration and my profession is in government accounting. | am writing regarding my uncle Dennis
“Denny” Hogan. Dennis is my mom's youngest brother, so 1 have known him my entire life of 43 years. |
am aware of the nature and seriousness of the charges against Dennis.

’d like to share with you, who my Uncle Denny is to me. We are a close family and have several
family gatherings every year during which I’ve been able to observe Denny in his interactions with his
son, my daughter, nieces, nephews and cousins. | pride myself on being an observant and very
protective parent. | have never felt uncomfortable or threatened by any interactions between my
daughter, now 16, and Dennis. Denny cares deeply for our family and it is important to him that we
remain connected. Denny and ! communicate often, and he provides me with support and parenting
guidance | cherish. We haven’t always seen eye to eye but even in our differences he has treated me
with respect and love. | know he is always there for me. Even now while incarcerated he calls to check

on me and my family.

Dennis is a hardworking man and has created a successful internet retail business that
financially supports himself and his son Clinton. His self-employment has also afforded him the ability to
spend extensive time with Clint who was diagnosed with Autism at a very young age. Having previously
been a teacher, Dennis is able to help Clint with academics beyond the classroom. Clint is a Senior in
High School and, if not for COVID-19, would be crossing the stage to get his diploma next month because
of the dedication Dennis has given to him and his education. Among other life skills, under Denny’s care,
Clint has learned the importance of taking care of himself and has learned to care for his horses and dog.
Clint is also learning some of the aspects of Dennis’ business which is giving him not just life skills but the
ability to make a living and provides him a sense of pride. Dennis has created a structured environment
for Clint where he is thriving. it is my concern that without the structure, patience and dedication Dennis

has given to Clint, Clint will not continue to thrive as he has.

| respectfully ask you to consider Dennis’ dedication to Clinton when making your decisions.

Sincerely,
Pa

am

Nil SP

Randi Bain
Case 2:18-cr-O0058-RMP ECF No. 152 filed 08/24/20 PagelD.738 Page 7 of 13

Holly

Subject: FW: Dennis Hogan Letter

From: Jeremy Hogan
Sent: Thursday, May 14, 2020 10:42 PM

To: Holly <Hollye@maxeylaw.com>

Subject: Re: Dennis Hogan Letter

To whom it may concern
| would like to start off with family and the importance of your family being here, as you know Dennis has a

son, Clint whom looks up to him for support and guidance, but one thing you may not know or understand
about this father and son duo is how strongly Clint needs his father in his day to day life. You see Clint is not
wired like you and | and needs his daily routine to remain in tact, the disruption in this will effect his life and
development as well as life skills he was learning from his dad to be an active part of society. | know this may
seem pretty basic at a glance, but this father son duo has a dynamic that not many can truly begin to digest,
that is autism. Back to Dennis, Dennis is a very straight forward individual and a bit blunt, but he would most
certainly give you his shirt off his back or come help you out if you asked without a bat of an eye. He has been
here for many of us whether we were worthy of it or not and he started a new years tradition 4 years ago, it is
a Crab and Prime rib feed. All in all it isn't even about the food it is about family and creating memories.

| ask you to take this into consideration in his sentencing., God bless!

Thank you
Jeremy Hogan
Case 2:18-cr-00058-RMP ECF No. 152 filed 08/24/20 PagelD.739 Page 8 of 13

5-14-2020

This letter is in regards to Dennis Hogan. This is from his autistic son.

To whom it may concern,

| will always love my dad because we did everything together. We would play with our dogs, go
fishing on the Oregon coast, and watch movies together. We also from time to time played video
games, | miss hanging out and having my father to spend time with. He taught me how to build a house
and was teaching me how to drive. When | was little we used to love to ride horses together. My dad
always helped me with my homework, and knows | can’t spend any of that time with him because he
made a mistake. These are the reasons | want my dad out of jail. | know if my dad was out of Jail he
would go get help, so he wouldn’t do this again. | want to see my dad again someday.

Sincerely

Clint Hogan
Case 2:18-cr-00058-RMP CF No. 152 “fe 08/24/20 PagelD.740 Page 9 of 13
oO Whow 5 may CORLEW!

tam Dennic . ans Sister, T would
lhi}Ke +o bet Ole Kin. hs sloout mm YoveTher
He has beel a Qoo lecthece, When I was
Aisecced and free feck work, he ave MNe_
a \es, T had never worked ovtsidy. the
ome betrere. Dennis showe me That
Tt Was ala\ e. Le Take care of my self and
m~ Ts Denn 1s has been aaaed Sather
to Ht Sor, Clinten is Au stie and needs
Wt 3 Sathes Dennis has \peen able +,
brine him oot of his disabrlit 8 ard he
“at ple Vs a mean itl, Tash s,

Si nee ennis 238 een Incarcersbe

he has digressed abo} a Cerset A
would hate © see him onal +o ke
Cantinve, DOnthi's cla wh wor Spi ral
Lodun gheacd wy losing hes Cothe- wan \\
be Belra mental +t. Ws aqrowth and
ability ts lead a Soil 29

Please be lean tant with him, T would

ike tobe able Yo nae. Kime with mw
lorother aquin befre La ones!

p Ke

i

Lam GY year old and tou

very much +o See hi na §
ty iw with the Feito aie

Patricta WA er

a en BF Paste get
a
bd oh adie + ak Seeds < a
Mes « «
cee at wee we vie tee ga auermererees z = a et fo Sal
= “ ‘
- * oe - oa > *
| a4 ®
2
= aR
= z a
€
o a

Be van Maxe
1335. Broadway
Spokane Wash. 17201

 
Case 2:18-cr-00058-RMP ECF No. 152 _ filed 08/24/20 PagelD.741 Page 10 of 13

Kimberly Anderson

 

05/14/2020

To whom it may concern,

My name is Kimberly “Kim” Anderson. | am a niece of Dennis “Uncle Denny” Hogan.

The most important thing about my Uncle Denny | would like to share with you is the
relationship he has with his son Clinton. Being close to my Uncle Denny | have seen their
relationship through the years. Clinton couldn’t ask for a better parent to help guide him
through the challenges of autism. | have seen Clinton grow as a person as a result of the
parenting Uncle Denny has given him. Uncle Denny has helped him learn the valuable life
skills needed to help him succeed in life. Clinton enjoyed learning various jobs around the
house and on the farm. It was always fun to see the new skills Clinton learned on the farm.
To see the smile on his face as he showed us how to feed the horses or do the various tasks
he had learned since our last visit. Emotionally Uncle Denny has had the difficult job of
teaching Clinton how to regulate his emotions appropriately, which for children with Autism
is difficult. Uncle Denny has done an amazing job with this aspect of Clinton’s life. Uncle
Denny has been there to help Clinton also succeed in school and graduate on time. Being
one of Clinton’s biggest advocates at school and making sure his education was carried on
outside of the classroom as well. | don’t feel Uncle Denny’s critical job as a parent is done
with Clinton. There are still so many life lessons Clinton can learn from his dad.

My Uncle Denny has always been a big part of my life, and my favorite uncle. Why? Because
he and | share a birthday where we are only 13 years apart, always calling each other on our
birthday to see who will be the first to call. He usually beats me to that call. Family has
always been a big part and love of Uncle Denny’s life. He has made sure to be a part of
family gatherings ever since | can remember. My daughter is two months younger than his
son Clinton. My children have spent their entire lives enjoying time with Uncle Denny and
Clinton. From birthdays and Easter gatherings at my house, to New Year’s Eve fireworks and
New Year’s Day crab feeds at his house, and numerous Memorial & Labor Day weekend
family reunions in Cusick. When | was little it was Christmas and Thanksgiving at my
grandparents’ house. Uncle Denny has been a positive role model for all three of my
Case 2:18-cr-00058-RMP ECF No. 152 _ filed 08/24/20 PagelD.742 Page 11 of 13

05/14/2020
Page 2

children, showing them how to do outdoor chores, numerous outdoor activities, and
camping skills.

To me Uncle Denny has always been a hard worker. Just one of the reasons why he usually
always beat me to our birthday phone calls. He’s always up early to start his work day. He
also shared this work ethic with Clinton. Teaching Clinton the value of work was an
important daily lesson that Uncle Denny took pride in. He knew in order to enjoy the fun
things in life you also had to work to pay for them.

| hope you consider these important aspects that show Uncle Denny’s character and

commitment.

Sincerely,

Kimberly Anderson
Case 2:18-cr-00058-RMP ECF No. 152 _ filed 08/24/20 PagelD.743 Page 12 of 13

Holly

Subject: FW: Dennis Hogan

From: alicat bunnyman <r >

Sent: Monday, April 13, 2020 6:09 PM
To: Holly <Hollye@maxeylaw.com>
Subject: Re: Dennis Hogan

To whom it may concern,

This letter is a statement about my friend Dennis Hogan. | have known Dennis ever since he was in high school. Dennis
has always been very helpful and kind to me, always ready to help me in anything that | need help with from information
on different things to letting borrow tools from him and never asking for a dime. He has always been a hard worker and
has always made a very good living for himself, He also is a great father to his son Clint, and has help him through the

boy's dis abilities,

My background is in law enforcement for most of my life in one way or another. | was with Spokane City and County for
many years as well as a informant for the ATF under Herb Byerly. [am also a licensed Minister and stiil a rancher. | have

been married for 41 years this year.

In life we all make mistakes and yes Dennis has done some as all of us have. | know that Dennis knows this and feels
very bad about what he has done. He regrets many things but he does know right from wrong. This was a great lesson

for him and many that are aware of his actions.
Again Dennis is a man and a father, with a great heart
Thank you,

Allen Skimming
April 23, 2020
   

NETT: INDUSTRIES ING,» of 13

“IT IS OUR MISSION TO PROVIDE GENERAL MANUFACTURING SERVICES AND

 

Case 2:18-cr-O00@5% a

DEFENSE PRODUCTS IN SUPPORT OF THE CITIZENS AND ENTERPRISES OF THE
_ UNTED STATES OF AMERICA”

To whom it may concern;

My name is David Riddle. | am the Vice President of Bennett Industries in
Tacoma Washington. | have worked for Bennett Industries for over 20 years. |
have been married to my Glenda Riddle for 40 years. We have two adult children
Amy and Derrick.

| have known Dennis Hogan for over 50 years. He has been a very essential
part of mine and my family life for as long as | can remember. He has helped me

through the good times and bad of my personal life. Dennis has helped me
personally to become the man, father and husband of whol am today. Dennis is

a hardworking man and great father it his son.

| realize Dennis has made mistakes and is taking responsibility for what he
has done. | just would like see the courts to show leniency in his sentencing. His
son really needs to have Dennis in is his life. On personal note ! would like to have

Dennis continue to be my mentor and my friend.

David Riddle ao

Vice President

Bennett Industries >
ee L. «(5 £02 0
hone aT

 

1160 THORNE ROAD, TACOMA, WA. 98421, PHONE (253)627-7775, FAX (253)383-7644
